DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/28/2021 has been entered. Claims 1-3, 5-7, 9, and 11-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-3, 5-7, 9, and 11-21 previously set forth in the Non-Final Office Action mailed 04/28/2021.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-3, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 20150243070), hereinafter Ra, in view of Boudoulas et al (Linear Relationship Between Electrical Systole, Mechanical Systole, and Heart Rate, Chest, Volume 80, Issue 5, November 1981, Pages 613-617), hereinafter Boudoulas.
Regarding claim 1, Ra teaches a method ([0189], [0192], figs. 1-10, 12-15), comprising: 
reconstructing an image from projection data acquired during a sequence of scans (“it takes about 0.2 seconds for the X-ray generator 20 to rotate a half turn." [0018]. “Throughout the specification, a "CT image" may refer to an image generated by synthesizing a plurality of X-ray images that are obtained by photographing an object while a CT imaging apparatus rotates around at least one axis with respect to the object.” [0084]; “after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Fig. 8B. Note that an ECG cycle is approximately 1 s (a heartbeat interval) while a 360 degree turn is made in about 0.4 s [0018]. Therefore, the method requires a sequence of scans with each scan corresponding to a full turn of the X-ray generator, as seen in a motion trajectory 850 of the X-rays in Fig. 8B. [0191]) with a reconstruction time (“a tomography image is reconstructed at an end time point of systole or an end time point of diastole." [0424]) determined for one or more of the sequence of scans relating a timing of an event to be imaged to a heart rate measured during the sequence of scans (“an ECG signal 860 is irregularly gated in the retrospective mode [0192], fig. 10. “The data acquirer 610 acquires a first image which corresponds to a first time point and a second image which 
Ra does not teach determining a reconstruction time based on a model relating a timing of an event to be imaged to a heart rate.
However, Boudoulas discloses a linear relationship between electrical systole, mechanical systole, and heart rate, which is analogous art. Boudoulas teaches a model relating a timing of an event to a heart rate (“The relationship between the duration of electrical systole (QT) and heart rate (HR) and the relationship between the QT interval and total electromechanical systole (QS2) were studied in the resting state in 200 patients (100 males and 100 females) without evidence of cardiovascular disease. A linear relationship was found between the QT and HR in males and females (males, QT = 521 msec – 2.0 HR, r = .91; females, QT = 511 msec – 1.8 HR, r = .90). In 20 male and 20 female subjects, the relationship between QT and QS2 was studied. The QT was slightly shorter but paralleled the QS2 (males QT = 529 msec – 2.1 HR, QS2 = 541 msec – 2.2 HR; females QT = 511 msec – 1.9 HR, QS2 = 540 msec – 2.0 HR). Thus, over the physiologic range of resting HR, a linear relationship exists between QT and HR. The QT interval is slightly shorter but parallels the QS2 in patients without heart disease. These linear relationships permit a direct comparison of the duration of electrical and mechanical systole.” Abstract, Figs. 1-6, Table 1).
Therefore, based on Boudoulas’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra to have a step of determining a reconstruction time based on a 
Regarding claim 2, Ra modified by Boudoulas teaches the method of claim 1.
Ra teaches acquiring electrocardiogram (ECG) data during the sequence of scans (ECG data being acquired corresponding to the “motion trajectory 850 of the X-rays,” Fig. 8B, [0191]), wherein the heart rate is measured based on the ECG data ("Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected." [0192]; Fig. 8B; Figs. 11A-B).
Regarding claim 3, Ra modified by Boudoulas teaches the method of claim 2.
Ra teaches that the reconstruction time for one or more of the sequence of scans is further determined based on a presence of an irregular heartbeat identified in the ECG data (“an ECG signal 860 is irregularly gated in the retrospective mode” [0192]; “after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Figs. 8B, 10), and wherein the reconstruction time is adjusted to avoid using views (“irregularly gated” [0192], Fig. 8B, Figs. 11A-B) in the projection data corresponding to an R-wave of the ECG data (seen as peaks in Fig. 8B, Figs. 11A-B) during the reconstruction ("Referring to FIG. 8B, when a heartbeat rate of a patient is 
Regarding claim 7, Ra modified by Boudoulas teaches the method of claim 1.
Ra teaches that the event comprises an end of electromechanical systole (“a tomography image is reconstructed at an end time point of systole" [0424]).
Additionally, Ra modified by Boudoulas teaches that the model is adapted to a subject (Boudoulas: As seen in Figs. 3-6, Table 1, the model value depends on subject’s heart rate and gender).
Therefore, based on Boudoulas’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have the model adapted to a subject, as taught by Boudoulas, in order to determine patient-specific systolic time intervals and relate the duration of electrical systole to cardiac cycle length in healthy patients (Boudoulas: Abstract, 
Regarding claim 16, Ra teaches a system (“the CT system 100," Fig. 2, [0097]), comprising: 
a gantry (102, Fig. 2, [0097]), the gantry including a bore extending therethrough (seen in Fig. 2);
 an X-ray source (“the X-ray generator 106" Fig. 2, [0098]) that emits a beam of X-rays toward an object (10, Fig. 2) to be imaged (seen in Fig. 1A), the X- ray source positioned on the gantry ("The gantry 102 may include the X-ray generator 106" [0098], Figs. 2-3); 
a detector (108, Figs. 2-3) that receives the x-rays attenuated by the object (“the X-ray detecting unit 108.” [0098], Figs. 2-3), the detector positioned on the gantry opposite to the x-ray source (seen in Figs. 2-3); a data acquisition system (DAS) operably connected to the detector (“a data acquisition system (DAS) 116" [0105], Fig. 3); and 
a computer (124, 126, 128, 130, Fig. 3) operably connected to the DAS (seen in Fig. 3) and the X-ray source (“an image processing unit (also referred to herein as an "image processor") 126,” [0103], Fig. 3), the computer configured with instructions (‘the term "unit" may refer to components such as software components, object-oriented software components," [0080]) in non-transitory memory (“a storage unit (also referred to herein as a "storage" and/or as a "memory") 124” [0103], Fig. 3), that when executed cause the computer to: 
reconstruct an image (“tomography image reconstruction” [0192]) from projection data acquired via the DAS during a sequence of scans of the object ("The data acquirer 510 acquires a first image which corresponds to a first time point and a second image which corresponds to a second time point by performing a tomography scan on an object." [0139], Fig. 3) with a Figs. 8, 10, 11 show that the reconstruction is timed to certain events with respect to R-wave) to a heart rate measured during the sequence of scans (“In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected; … the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction” [0192], figs. 8B, 10. The data acquirer 610 acquires a first image which corresponds to a first time point and a second image which corresponds to a second time point.  In detail, the first image and the second image are acquired by performing a tomography scan on the same object at different time points.  [0205]- [0207], fig. 10. For example, the time section between t1 and t2 may correspond to a beat rate of a heart. [0206]. “Referring to FIG. 13A, the data acquirer 610 reconstructs images at intervals of a predetermined time from an ECG signal 1310.” [0251]).
Ra does not teach a reconstruction time determined based on a model relating a timing of an event to be imaged to a heart rate measured during the sequence of scans.
However, Boudoulas discloses a linear relationship between electrical systole, mechanical systole, and heart rate, which is analogous art. Boudoulas teaches a reconstruction time determined based on a model relating a timing of an event (“electrical systole,” Abstract) to 
Therefore, based on Boudoulas’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra to have a reconstruction time determined based on a model relating a timing of an event to be imaged to a heart rate measured during the scan, as taught by Boudoulas, in order to determine patient-specific systolic time intervals and relate the duration of electrical systole to cardiac cycle length in healthy patients (Boudoulas: Abstract, Introduction, p. 613). In the combined invention of Ra and Boudoulas, a heart rate is measured during the sequence of scans.

Regarding claim 17, Ra modified by Boudoulas teaches the system of claim 16.

Regarding claim 18, Ra modified by Boudoulas teaches the system of claim 17.
Ra teaches that the presence of an irregular heartbeat is identified in the data received from the ECG monitor ("Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is 
Regarding claim 19, Ra modified by Boudoulas teaches the system of claim 18.
Ra teaches that the reconstruction time is adjusted to avoid using views in the projection data (“irregularly gated” [0192], Fig. 8B, Figs. 11A-B) corresponding to an R-wave of the data received from the ECG monitor (R-wave seen as peaks in Fig. 8B, Figs. 11A-B) during the reconstruction ("Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected." [0192]; Fig. 8B; Figs. 11A-B. “The data acquirer 610 may select the two time points when motion of an object is minimized within a predetermined time section as the first time point t1 and the second time point t2.  The setting of the first and second time points t1 and t2 will be described in detail later with reference to FIGS. 13A, 13B, 13C, 14A, and 14B.  The predetermined time section may be an R-R section between an R peak of the ECG signal and a subsequent R peak thereof.” [0249]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ra and Boudoulas as applied to claims 2 and 18, and further in view of Fluhrer et al (US 6266553), hereinafter Fluhrer, and Kranz (US 20150279187), hereinafter Kranz.
Regarding claim 5, Ra modified by Boudoulas teaches the method of claim 2.
Ra teaches responsive to presence of the irregular heartbeat during the scan, reconstructing at least two images from the projection data acquired during the scan (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]. "Referring to FIG. 13A, the data acquirer 610 reconstructs images at intervals of a predetermined time from an ECG signal 1310.  For example, referring also to FIG. 13B, the data acquirer 610 reconstructs a tomography image 1321 by using a sinogram gated in a time section corresponding to a time point t11 and reconstructs a tomography image 1322 by using a sinogram gated in a time section corresponding to a time point t12.  For example, the data acquirer 610 reconstructs a tomography image 1323 by using a sinogram gated in a time section corresponding to a time point t(n-2) and reconstructs a tomography image 1324 by using a sinogram gated in a time section corresponding to a time point t(n-1)." [0251]), wherein the reconstruction time for one or more of the sequence of scans is further determined based on presence of an irregular heartbeat identified in the ECG data (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]).
Ra as modified by Boudoulas does not explicitly teach that responsive to the presence of the irregular heartbeat, the reconstruction time for one or more of the sequence of scans is determined based on reconstruction times corresponding to neighboring regular heartbeats. 
Because, the images arise in equidistant time spacings, in the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats that are associated with these equidistant time spacings).
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have, responsive to the presence of the irregular heartbeat, the reconstruction time for one or more of the sequence of scans that is determined based on reconstruction times corresponding to neighboring regular heartbeats, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).
While Ra teaches that the irregular heartbeat is identified based on a heart rate (“In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image Cycles of ECG signals defining heart rates have to be measured and recorded in order to perform reconstruction), Ra as modified by Boudoulas and Fluhrer further does not teach that the irregular heartbeat is identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates.
However, Kranz discloses monitoring of persons and control their location, heath condition (Abstract), which is analogous art. Kranz teaches that the irregular heartbeat is identified based on a heart rate greater than a threshold (“above set degree” [0064]) with respect to an average of other measured heart rates ("The limit is expressed as a number of beats per a unit of time during which the number of beats differing in the time of beat from the average beat is monitored, where the time interval between beats is measured.  Deviating beats may be excluded from the calculation of the average length of beat." [0016]. “With advantage the curve of ECG can be scanned and screened by respective sensors not only continuously or in regular optional intervals but with advantage for episodes with arrhythmia above set degree.  Scan of ECG with advantage is switched on by central control unit when the limit values are exceeded, par example pulse and arrhythmia” [0064]).
Therefore, based on Kranz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra, Boudoulas, and Fluhrer to have the irregular heartbeat identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates, as taught by Kranz, in order to facilitate the control over the image reconstruction process, improve the image quality and diagnostic capabilities of the system.
Regarding claim 20, Ra modified by Boudoulas teaches the system of claim 18.
Ra teaches responsive to presence of the irregular heartbeat during the scan, the instructions, when executed, cause the computer to reconstruct at least two images from the projection data acquired during the sequence of scans (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]. "Referring to FIG. 13A, the data acquirer 610 reconstructs images at intervals of a predetermined time from an ECG signal 1310.  For example, referring also to FIG. 13B, the data acquirer 610 reconstructs a tomography image 1321 by using a sinogram gated in a time section corresponding to a time point t11 and reconstructs a tomography image 1322 by using a sinogram gated in a time section corresponding to a time point t12.  For example, the data acquirer 610 reconstructs a tomography image 1323 by using a sinogram gated in a time section corresponding to a time point t(n-2) and reconstructs a tomography image 1324 by using a sinogram gated in a time section corresponding to a time point t(n-1)." [0251]), wherein the reconstruction time is further determined based on presence of an irregular heartbeat identified in the ECG data (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]).
Ra as modified by Boudoulas does not explicitly teach that responsive to the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats. 
Because, the images arise in equidistant time spacings, in the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats that are associated with these equidistant time spacings).
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have, responsive to the presence of the irregular heartbeat, the reconstruction time that is determined based on reconstruction times corresponding to neighboring regular heartbeats, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).
While Ra teaches that the irregular heartbeat is identified based on a heart rate (“In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected; … the user uses pieces of raw data respectively acquired during the Cycles of ECG signals defining heart rates have to be measured and recorded in order to perform reconstruction), Ra as modified by Boudoulas and Fluhrer further does not teach that the irregular heartbeat is identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates.
However, Kranz discloses monitoring of persons and control their location, heath condition (Abstract), which is analogous art. Kranz teaches that the irregular heartbeat is identified based on a heart rate greater than a threshold (“above set degree” [0064]) with respect to an average of other measured heart rates ("The limit is expressed as a number of beats per a unit of time during which the number of beats differing in the time of beat from the average beat is monitored, where the time interval between beats is measured.  Deviating beats may be excluded from the calculation of the average length of beat." [0016]. “With advantage the curve of ECG can be scanned and screened by respective sensors not only continuously or in regular optional intervals but with advantage for episodes with arrhythmia above set degree.  Scan of ECG with advantage is switched on by central control unit when the limit values are exceeded, par example pulse and arrhythmia” [0064]).
Therefore, based on Kranz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra, Boudoulas, and Fluhrer to have the irregular heartbeat identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates, as taught by Kranz, in order to facilitate the control over the image reconstruction process, improve the image quality and diagnostic capabilities of the system.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ra and Boudoulas as applied to claim 2, and further in view of Fluhrer et al (US 6266553), hereinafter Fluhrer.
Regarding claim 6, Ra modified by Boudoulas teaches the method of claim 2.
Ra teaches that the image reconstruction is synchronized with the ECG data to select the projection data between R-waves of the ECG data (“partial cycles for tomography image reconstruction are selected” [0192], Fig. 8B. “Referring to FIG. 29A, a plurality of image sets 2910, 2920, 2930, and 2940 reconstructed according to the back-projection method are illustrated. The plurality of image sets 2910, 2920, 2930, and 2940 are tomography images which respectively correspond to a plurality of time points within the R-R time section” [0414] – [0418], Figs. 8-13, 29A).
Ra as modified by Boudoulas does not explicitly teach that the sequence of scans are synchronized with the ECG data to acquire the projection data between R-waves of the ECG data. 
However, Fluhrer discloses a spiral scanning computed tomography apparatus, and method for operating same, for cardiac imaging, which is analogous art. Fluhrer teaches that the sequence of scans are synchronized with the ECG data to acquire the projection data between R-waves of the ECG data (“The ECG signal is employed to control the generation of the data during the spiral scanning at phase of the cardiac cycle wherein minimum movement of the heart takes place.  The chronological correlation between the recording of the scanning data and the ECG signal is fixed, so that within each number of successive time intervals, a dataset is obtained completely within that time interval.  The datasets from the successive time intervals are then combined to produce an image of the heart.” Abstract. “The above object is achieved in 
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have the sequence of scans synchronized with the ECG data to acquire the projection data between R-waves of the ECG data, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).


Claims 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 20150243070), hereinafter Ra, in view of Yun et al (US 20170143292), hereinafter Yun, Kranz (US 20150279187), hereinafter Kranz, and Tkaczyk et al (US 20080170654), hereinafter Tkaczyk.
Regarding claim 9, Ra teaches, in the embodiment of figs. 1-10, 12-15, a method ([0189], [0192], figs. 1-10, 12-15), comprising: 
performing a plurality of scans on a subject to acquire projection data (“In order to generate one cross-sectional CT image, the X-ray generator 20 should perform a CT scan while rotating at least 180.degree. with respect to the object.” [0015]; “it takes about 0.2 seconds for the X-ray generator 20 to rotate a half turn." [0018]. “Throughout the specification, a "CT image" may refer to an image generated by synthesizing a plurality of X-ray images that are obtained by photographing an object while a CT imaging apparatus rotates around at least one axis with respect to the object.” [0084]; “one cycle in the full reconstruction method may be 360.degree.” [0163]; “after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Fig. 8B. Note that an ECG cycle is approximately 1 s (a heartbeat interval) while a 360 degree turn is made in about 0.4 s [0018]. Therefore, the method requires a plurality of scans with each scan corresponding to a full turn of the X-ray generator, as seen in a motion trajectory 850 of the X-rays in Fig. 8B. [0191])  “When the tomography apparatuses 500 and 600 according to the present exemplary embodiments perform a CT scan, both a single slice CT method in 
recording a heart rate associated with each scan in the plurality of scans on the subject (an ECG signal 860 [0192], fig. 8B); 
responsive to a determination that a heart rate of the subject recorded during a first scan in the plurality of scans, reconstructing at least two images from projection data acquired during the first scan, including reconstructing the at least two images from projection data acquired during the recorded heart rate that deviates (Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode [0192], fig. 10. The data acquirer 610 acquires a first image which corresponds to a first time point and a second image which corresponds to a second time point.  In detail, the first image and the second image are acquired by performing a tomography scan on the same object at different time points.  [0205]- [0207], fig. 10. For example, the time section between t1 and t2 may correspond to a beat rate of a heart. [0206]. Fig. 8B shows 3 images reconstructed from projection data acquired during the first scan (850) [0192]); 
for each scan in the plurality of scans of the subject with a regular heart rate ("Referring to FIG. 8A, for a person having a constant heart beat rate, an ECG signal 810 is regularly gated by employing a prospective mode…X-rays are applied to the object 805 during the gated predetermined section 821 in order to acquire raw data." [0189]), 
reconstructing one image from respective projection data acquired during each scan with the corresponding regular heart rate ("The data acquirer 610 reconstructs tomography images 
While Ra teaches calculating a similarity metric for each image of the at least two images (“When a degree of similarity between an image before warping and an image after warping is sufficiently high, the repetition is terminated and an optimal motion vector is calculated.  The degree of similarity may be indicated by using a negative value of a sum of squared differences of brightness values of two images to be compared.” [0270], Fig. 15), an image reconstructed from projection data acquired during a second scan with a normal heart rate (Fig. 11 shows reconstruction of multiple images over several periods, where P11, P51 are in regular (average) intervals, which correspond to regular instantaneous heart rates, respectively. [0216]-[0224]),
Ra does not teach calculating a similarity metric for each image of the at least two images and an image reconstructed from projection data acquired during a second scan with a heart rate within the threshold, outputting one image of the at least two images based on the similarity metric.

outputting one image of the at least two images (“an image data having greater similarity” Abstract; “at least one projection profile data” [0201]) based on the similarity metric (“an image processor that acquires image data … based on a scout scan image, compares the acquired image data to pre-stored image data, and selects an image data having greater similarity 
Therefore, based on Yun’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra to have steps of calculating a similarity metric for each image of the at least two images and an image reconstructed from projection data acquired during a second scan with a normal heart rate, outputting one image of the at least two images based on the similarity metric, as taught by Yun, in order to facilitate the control over the image reconstruction process, improve the image quality and diagnostic capabilities of the system. 

While Ra teaches measured heart rates recorded during the plurality of scans (In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected; … the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction [0192]. Cycles of ECG signals defining heart rates have to be measured and recorded in order to perform reconstruction), Ra modified by Yun does not teach the use of threshold to quantify a difference in heart rates and that a heart rate deviates beyond a threshold from an average of other heart rates.
However, Kranz discloses monitoring of persons and control their location, heath condition (Abstract), which is analogous art. Kranz teaches the use of threshold and that a heart rate deviates beyond a threshold from an average of other heart rates ("The limit is expressed as a number of beats per a unit of time during which the number of beats differing in the time of beat from the average beat is monitored, where the time interval between beats is measured.  Deviating beats may be excluded from the calculation of the average length of beat." [0016]. “With advantage the curve of ECG can be scanned and screened by respective sensors not only continuously or in regular optional intervals but with advantage for episodes with arrhythmia above set degree.  Scan of ECG with advantage is switched on by central control unit when the limit values are exceeded, par example pulse and arrhythmia” [0064]).
Therefore, based on Kranz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Yun to use a threshold and to determine that a heart rate deviates beyond a threshold from an average of other heart rates, as taught by Kranz, in order to facilitate the control over the image reconstruction process, improve the image quality and diagnostic capabilities of the system. In the combined invention of Ra, Yun, and Kranz the recorded heart rate deviates beyond the threshold; an image is reconstructed from projection data that is acquired during a second scan with a heart rate within the threshold.
While Ra modified by Yun and Kranz teach the threshold from an average of other measured heart rates, they further do not teach for each scan in the plurality of scans of the 
However, Tkaczyk discloses a method and apparatus of CT cardiac diagnostic imaging using a priori motion information from ECG gating, which is analogous art. Tkaczyk teaches for each scan in the plurality of scans of the subject with a corresponding heart rate within the threshold from the average of the other recorded heart rates, reconstructing one image from respective projection data acquired during each scan with the corresponding heart rate within the threshold ("If … the beat of the acquired heart motion falls within the pre-determined threshold 98, then the beat is marked for image reconstruction 100." [0035], Fig. 4).
Therefore, based on Tkaczyk’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra, Yun, and Kranz to  have the step of, for each scan in the plurality of scans of the subject with a corresponding heart rate within the threshold from the average of the other recorded heart rates, reconstructing one image from respective projection data acquired during each scan with the corresponding heart rate within the threshold, as taught by Tkaczyk, in order to facilitate the control over the image reconstruction process by using constraints on image reconstruction to compensate for motion (Tkaczyk: [0018], [0036], [0043]), thereby improving the image quality (Tkaczyk: [0032]). In the combined invention of Ra, Yun, Kranz, and Tkaczyk, the “outputting” step is for the one image reconstructed from the projection data acquired during each scan with the corresponding heart rate within the threshold.
Regarding claim 11, Ra modified by Yun, Kranz, and Tkaczyk teaches the method of claim 9.
Therefore, according to [0192], Ra teaches that ECG is acquired (“all cycles of ECG signals”) while scans are performed (“raw data is acquired”)).
Regarding claim 13, Ra modified by Yun, Kranz, and Tkaczyk teaches the method of claim 9.
Ra teaches that the at least two images are reconstructed with different reconstruction times (For example, reconstruction time is different (P11, P12) for images 1050 and 1060, fig. 10 and for 1120 and 1150 in Figs 11A-B).
Ra also teaches responsive to each regular heart rate of the subject in the plurality of scans, reconstructing one image for each scan ("Referring to FIG. 8A, for a person having a constant heart beat rate, an ECG signal 810 is regularly gated by employing a prospective mode…X-rays are applied to the object 805 during the gated predetermined section 821 in order to acquire raw data." [0189]. "The data acquirer 610 reconstructs tomography images 831 and 832 by using the pieces of raw data acquired in the gated sections 821 and 822." [0190], Fig. 8A), wherein the reconstruction times are adjusted based on whether the acquisition corresponds to a heartbeat with a heart rate that is irregular with respect to the average of other heart rates (Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to The reconstruction times corresponding to the detected partial cycles 861, 862, and 863 will depend on whether the acquisition corresponds to a heartbeat with a heart rate that is irregular with respect to the average of other heart rates).
Additionally, Ra as modified by Yun, Kranz, and Tkaczyk also provides responsive to each heart rate of the subject in the plurality of scans within the threshold, reconstructing one image for each scan (Tkaczyk: "If … the beat of the acquired heart motion falls within the pre-determined threshold 98, then the beat is marked for image reconstruction 100." [0035], Fig. 4).
Therefore, based on Tkaczyk’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra, Yun, Kranz, and Tkaczyk to, responsive to each heart rate of the subject in the plurality of scans within the threshold, reconstruct one image for each scan, as taught by Tkaczyk, in order to facilitate the control over the image reconstruction process by using constraints on image reconstruction to compensate for motion (Tkaczyk: [0018], [0036], [0043]), thereby improving the image quality (Tkaczyk: [0032]).
Regarding claim 14, Ra modified by Yun, Kranz, and Tkaczyk teaches the method of claim 9.
Additionally, Ra modified by Yun, Kranz, and Tkaczyk teaches that calculating the similarity metric for each image of the at least two images comprises comparing each image of 
be used to determine a degree of similarity when image data for the shape of the object 30 to be CT-scanned is compared to pre-stored image data" [0150]. “That is, the storage unit 145 can store a reference value of predetermined similarity for determining similarity of image data.  The image processor 150 can select at least one projection profile data having greater similarity than the predetermined similarity from among the plurality of pre-stored projection profile data.” [0201]).
Therefore, based on Yun’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra, Yun, Kranz, and Tkaczyk to compare each image of the at least two images to the image to determine which of the at least two images more closely aligns with the image, as taught by Yun, in order to facilitate the control over the image reconstruction process, improve the image quality and diagnostic capabilities of the system. 
Regarding claim 15, Ra modified by Yun, Kranz, and Tkaczyk teaches the method of claim 14.
Ra teaches that each of the at least two images corresponds to a first portion of an organ being imaged, and that the image corresponds to a second portion of an organ being imaged (“The first image 1120 may be reconstructed by synthesizing the plurality of image sections 1121, 1122, 1123, 1124, and 1125” [0221], fig. 11. In the 3D image reconstruction of fig. 11, slices come from different intervals. In this case, the image corresponding to a regular cycle can come from a different portion of the heart than other images).


Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ra, Yun, Kranz, and Tkaczyk as applied to claims 11 and 13, and further in view of Fluhrer et al (US 6266553), hereinafter Fluhrer.
Regarding claim 12, Ra modified by Yun, Kranz, and Tkaczyk teaches the method of claim 11.
Ra teaches that each image reconstruction of the plurality of image reconstructions is performed between R-waves of the ECG data (“partial cycles for tomography image reconstruction are selected” [0192], Fig. 8B. “Referring to FIG. 29A, a plurality of image sets 2910, 2920, 2930, and 2940 reconstructed according to the back-projection method are illustrated. The plurality of image sets 2910, 2920, 2930, and 2940 are tomography images which respectively correspond to a plurality of time points within the R-R time section” [0414] – [0418], Figs. 8-13, 29A).
Ra as modified by Yun, Kranz, and Tkaczyk does not explicitly teach that each scan of the plurality of scans is performed between R-waves of the ECG data.
However, Fluhrer discloses a spiral scanning computed tomography apparatus, and method for operating same, for cardiac imaging, which is analogous art. Fluhrer teaches that each scan of the plurality of scans is performed between R-waves of the ECG data (“The ECG signal is employed to control the generation of the data during the spiral scanning at phase of the cardiac cycle wherein minimum movement of the heart takes place.  The chronological correlation between the recording of the scanning data and the ECG signal is fixed, so that within each number of successive time intervals, a dataset is obtained completely within that time interval.  The datasets from the successive time intervals are then combined to produce an image 
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra, Yun, Kranz, and Tkaczyk to have each scan of the plurality of scans is performed between R-waves of the ECG data, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).
Regarding claim 21, Ra modified by Yun, Kranz, and Tkaczyk teaches the method of claim 13.
Ra teaches responsive to the presence of the irregular heartbeat during the sequence of scans, the instructions, when executed, further cause the computer to reconstruct at least two images from the projection data acquired during the sequence of scans (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]. “The data acquirer 610 acquires a first image which corresponds to a first time point and a second image which corresponds to a second time point.  In detail, the first image and the second image are acquired by performing a tomography scan on the same object at different time points.”  [0205]- [0207], fig. 10. For example, the time section between t1 and t2 may correspond to a beat rate of a heart. [0206]. Fig. 8B shows 3 images reconstructed from projection data acquired during the first scan (850) [0192]).
Ra as modified by Yun, Kranz, and Tkaczyk does not explicitly teach that responsive to the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats. 
However, Fluhrer discloses a spiral scanning computed tomography apparatus, and method for operating same, for cardiac imaging, which is analogous art. Fluhrer teaches that responsive to the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats (“given slightly irregular spacings of the R-peaks the time window .delta.t.sub.rek can still be displaced within the diastoles in such a way that successive time windows are again located at equidistant time Because, the images arise in equidistant time spacings, in the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats that are associated with these equidistant time spacings).
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra, Yun, Kranz, and Tkaczyk to have, responsive to the presence of the irregular heartbeat, the reconstruction time that is determined based on reconstruction times corresponding to neighboring regular heartbeats, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).


Response to Arguments
Applicant’s arguments filed 07/28/2021 have been fully considered but they are not persuasive. 

Response to the 35 U.S.C. §103 rejection arguments on pages 8-13 of the REMARKS.
Claims 1-3, 5-7, 9, and 11-21                
The Applicant argues that “neither Ra nor Boudoulas teaches or suggests a sequence of scans, let alone the recited "projection data acquired during a sequence of scans." (Page 9). Note that an ECG cycle is approximately 1 s (a heartbeat interval) while a 360 degree turn is made in about 0.4 s [0018]. Therefore, the method requires a sequence of scans with each scan corresponding to a full turn of the X-ray generator, as seen in a motion trajectory 850 of the X-rays in Fig. 8B. [0191]). The Applicant argues that “Ra does not teach anything pertaining to a model...Boudoulas merely describes relationships between heart rate and electrical systole and the only instance of the term "model" appears in the first paragraph of the Results section, which provides that "[a] regression model with sex included reveals that sex is an important variable in this relationship." This description simply does not provide the recited model that is used in preforming the recited "reconstructing."” (Page 9). However, Boudoulas teaches a model relating a timing of an event to a heart rate (“The relationship between the duration of electrical systole (QT) and heart rate (HR) and the relationship between the QT interval and total electromechanical systole (QS2) were studied in the resting state in 200 patients (100 males and 100 females) without evidence of cardiovascular disease. A linear relationship was found between the QT and HR in males and females (males, QT = 521 msec – 2.0 HR, r = .91; females, QT = 511 msec – 1.8 HR, r = .90). In 20 male and 20 female subjects, the relationship between  ([0037]). The Applicant argues that “neither Ra nor Boudoulas teaches or suggests a "detector that receives the x-rays attenuated by the object, the detector positioned on the gantry opposite to the x-ray source," as recited by independent claim 16.” (Page 10). However, Ra teaches a detector (108, Figs. 2-3) that receives the x-rays attenuated by the object (“the X-ray detecting unit 108.” [0098], Figs. 2-3), the detector positioned on the gantry opposite to the x-ray source (seen in Figs. 2-3). The Applicant argues that the cited references do not teach "calculating a similarity metric for each image of the at least two images and an image reconstructed from projection data acquired during a second scan with a heart rate within the threshold" and "outputting one image of the at least two images based on the similarity metric," as recited by independent claim 9. Yun merely describes "comparing image data for the shape of an object, acquired through a scout scan according to an embodiment of the present disclosure, to pre-stored image data to select at least one image data having greater similarity than predetermined similarity" (paragraph [0053]) and an "image processor 150 [that] can select at least one projection profile data having greater similarity than the predetermined similarity from among the plurality of prestored projection profile data" (paragraph [0201]). Neither of these portions nor any other portions of Yun teach or 
Examiner notes that paragraphs 44-46 of applicant’s specification disclose limitations that may help overcome the rejections over the cited prior art. According to para. 44-45, the most consistent reconstruction time for each acquisition is determined. For irregular heartbeats, “this reconstruction time is selected in order to perform the reconstruction as close as possible to the time of the prior normal beat… while also ensuring that… scan data” over the scan range (240 degrees in the example of para. 45) are before the PVC/R-wave. Additionally, para. 46 discloses that for “a compensatory beat… the most consistent reconstruction time is determined to be … the average of the neighboring reconstruction times … for the prior normal beat and … for the subsequent normal beat”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793